10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 2:15-cr-00205-TLN-EFB Document 117 Filed 08/29/19 Page 1 of 2

MATTHEW D. MULLER -

1684 Decoto Road. #274 i {

Union City, CA 94587 :
PHONE: (415) 322-0492 AUG 2 9 719

FAX: (415) 366-3326 “
matt@projectjusticeforall.org e ASTE bn ost gal me count A

In Pro Per av Aine

ao
wea,

oltre

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-0205-TLN-EFB
Respondent, NOTICE OF WITHDRAWAL OF
INEFFECTIVE ASSISTANCE OF
Vv. COUNSEL CLAIM
MATTHEW MULLER,
Movant.

 

 

COMES NOW the Movant Matthew Muller and gives notice that he hereby withdraws all
claims of ineffective assistance of counsel made in conjunction with his Motion to Vacate, Set
Aside or Correct Sentence (ECF 61). Absent the grant of an abeyance or stay of proceedings as
requested by Movant (see ECF 104, 109, 114, 115). This withdrawal is effective at 11:59 pm Court
time on August 29, 2019.

The Movant further gives notice that with this withdrawal, any implied waiver of privilege
or confidentiality made in conjunction with the withdrawn claims is expressly revoked. As per the
advice and sworn statement of Dustin Gordon, defense counsel in the Movant’s related state
criminal matter, the Movant’s state defense will suffer irreparable harm from any disclosure of

privileged or confidential material by former trial counsel (see ECF 104 at 13-14). Accordingly,

-l-

 

 

 
Cc

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 2:15-cr-00205-TLN-EFB Document 117 Filed 08/29/19 Page 2 of 2

trial counsel Thomas Johnson and Kristy Horton are instructed to make no such disclosures, and to
object and seek relief to the extent they interpret any order of this Court as requiring such
disclosures.

As state defense counsel declared, the Movant is in the “intendable position” (id.) of being
required to choose between irreparable harm to his state defense and relinquishing a crucial and
meritorious habeas corpus claim. For the reasons set forth in the above-referenced filings, the
Movant respectfully objects to being so required.

Respectfully submitted,

Dated: August 29, 2019 Signed: Mf,

Matthew D. Muller
In Pro Per

 

 
